Citation Nr: 1541791	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  13-00 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a skin disorder of the entire body.

2.  Entitlement to a compensable disability rating for dermatophytosis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1969 to December 1971.  He served in Vietnam from May 1970 to April 1971.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision issued by the Department of Veterans Affairs (VA) regional office (RO) in Chicago, Illinois.    

The issue of service connection for a skin disorder of the entire body to include as secondary to the service-connected dermatophytosis of the feet has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See the Veteran's statement dated in January 2010 in which the Veteran asserted that the service-connected skin disorder had spread to many parts of his body.  This raised issue, as well as the issue of entitlement to a compensable rating for dermatophytosis of the feet, are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

As noted in the introduction, the issue of service connection for a skin disorder of the entire body has been raised by the record, but has not been adjudicated by the AOJ.  In the January 2010 claim for an increased rating, the Veteran asserted that the service-connected skin disorder had spread to many parts of his body.  The November 2010 VA examination report shows a diagnosis of dermatitis and the VA examiner indicated that the dermatitis affected the trunk and extremities, predominantly on the extremities, and it was more likely than not that it occurred in active service.  

The claim for an increased disability rating for the service-connected dermatophytosis of the feet is inextricably intertwined with the claim for service connection for a skin disorder of the entire body.  The Board finds that the claim for service connection for a skin disorder of the entire body must be considered in the first instance prior to an appellate decision on the pending increased rating appeal because if service connection for a skin disorder of the entire body is granted, it may affect the rating assigned to the service-connected dermatophytosis of the feet or this disorder may be recharacterized.  See 38 C.F.R. § 4.118, Diagnostic Codes 7813 and 7806.  When a determination on one issue could have a significant impact on the outcome of another issue, such issues are considered inextricably intertwined and VA is required to decide those issues together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

The Board also finds that another VA examination is required to obtain evidence as to the severity of the service-connected dermatophytosis of the feet in terms of the applicable rating criteria and to obtain an opinion as to the nature of the treatment for this skin disorder.  The Veteran was afforded a VA examination in November 2010, almost five years ago.  In the August 2015 brief on appeal, the Veteran's representative argued that another VA examination was necessary to determine the current severity of the service-connected dermatophytosis of the feet when the skin disorder was active.  The representative argued that the November 2010 VA examination was not current.  

The Board finds that another examination is necessary to determine the current severity of the service-connected dermatophytosis of the feet.  VA's duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014).  VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").

The AOJ should contact the Veteran by letter and request that he identify treatment for the service-connected dermatophytosis of the feet since June 2013.  The Veteran should be asked to provide sufficient information, and if necessary authorization, to enable the AOJ to obtain the pertinent VA and non-VA treatment records identified by the Veteran.  The AOJ should make an attempt to obtain any treatment records identified by the Veteran.  38 U.S.C.A. § 5103A(b)(1).

Accordingly, the case is REMANDED for the following action:

1.  After accomplishing any action deemed necessary, adjudicate the claim of service connection for a skin disorder of the entire body to include as secondary to the service-connected dermatophytosis of the feet in light of all the evidence of record.

2.  Contact the Veteran and ask him to identify all VA and non-VA sources of medical treatment for the service-connected dermatophytosis of the feet, as well as sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  Request legible copies of all pertinent clinical records identified by the Veteran that have not been previously obtained, and incorporate them into his claims file. 
 
3.  Then, schedule the Veteran for a VA examination to determine the severity of the service-connected skin disorder.  If such examination cannot be conducted during a period of flare-up, the examiner should record a detailed clinical history referable to the manifestations. The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination. 

The examiner should report the measurement of the percentage of the entire body and the exposed areas affected by the service-connected skin disorder.  The examiner should include an opinion as to whether the percentage of the area affected by the service-connected skin disorder is less than 5 percent of the entire body or of the exposed areas and no more than topical treatment in the past 12 months; at least 5 percent but less than 20 percent of the entire body or of the exposed areas; 20 percent to 40 percent of the entire body or of the exposed areas; or more than 40 percent of the entire body or of the exposed areas. 

The examiner should report whether systemic therapy such as corticosteroids or other immunosuppressive drugs are required to treat the service-connected skin disorder.  If so, the total duration required over the past 12 months should be specified. 

A complete rationale for all opinions expressed must be provided.  If the examiner cannot provide the requested opinion without speculating, he/she should indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
 
4.  After completing all indicated development and accomplishing any other action deemed necessary, readjudicate entitlement to a compensable disability rating for the service-connected skin disorder in light of all the evidence of record.  If the benefit sought on appeal remains denied, furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative, and they should be afforded a reasonable opportunity for response.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

